

Release of Employment Agreement


Pursuant to the certain Stock Purchase Agreement by and between IElement
Corporation (“Seller”) and Ivan Zweig (“Buyer”) and for limited purposes
IElement Inc. dated as of December 12, 2007, the parties have agreed to release
each other from any and all liability under that certain Employment Agreement
dated January 1, 2007 as disclosed in the Seller’s Form 8-K filed with the
Securities Exchange Commission on April 20, 2007 (the “Employment
Agreement”).  The terms of the release are set forth herein.


NOW, THEREFORE, in consideration of the covenants and agreements contained in
the said letter:


1.  The parties hereby release and forever discharge each other of and from all
manner of action and actions, cause and causes of action, suits, rights, debts,
dues, sums of money, accounts, bonds, bills, covenants, contracts,
controversies, omissions, agreements, promises, variances, trespasses, damages,
liabilities, judgments, executions, claims and demands whatsoever (collectively,
"Claims"), in law or in equity, which either party ever had, now has or which it
hereafter can, shall or may have, whether known or unknown, suspected or
unsuspected, matured or unmatured, fixed or contingent, for, upon or by reason
of any matter or cause arising at any time on or prior to the date of this
Release solely in connection with the Employment Agreement.


2.  The Employment Agreement is hereby terminated, void and unenforceable.


3.  Effective with this Release, Buyer hereby resigns from any and all positions
he held with Seller, including but not limited to his positions as Chief
Executive Officer and as a member of the Board of Directors.


4.  This Release shall be governed by and construed in accordance with the laws
of the State of Texas applicable to contracts made and to be performed wholly
therein.


The Parties have executed this Agreement on the day first above written.




IElement Corporation:




By:                                           
Name:                                                      
Title:                                                      






Ivan Zweig